DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The Abstract includes the word “urine” 6 times, and each occurrence of “urine” should be replaced with “urea”.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  The word “guzzle” at line 4 should be replaced with “nozzle”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 4 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites in part “wherein a distal end portion of the assist gas spraying nozzle is located at a distal end side of the assist gas spraying guzzle than a distal end portion of the urea water spraying nozzle”.  This limitation is confusing as the comparison being made is unclear.  For examination purposes, this limitation will be interpreted as wherein a distal end portion of the assist gas spraying nozzle extends further to the exhaust passage than a distal end portion of the urea water spraying nozzle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amo et al. (Japanese Patent Application Publication No. JP 2008-267269 A).

    PNG
    media_image1.png
    589
    789
    media_image1.png
    Greyscale

Regarding claim 1, Amo discloses a urea water spraying device comprising a urea water spraying nozzle (27) that is configured to spray urea water (4) into an exhaust passage (8, 10) of an engine (1) (Figure 1; paragraphs [0023] and [0025]); an assist gas spraying nozzle (nozzle) that is configured to spray an assist gas for promoting atomization of the urea water (4) sprayed from the urea water spraying nozzle (27) by sucking the sprayed urea water and blowing the urea water into the exhaust passage (10) (Figure 1; paragraphs [0027] and [0042] – [0044]); and an assist gas supply passage (41) that is configured to supply the assist gas spraying nozzle (nozzle) with an exhaust gas passing through the exhaust passage (8, 10) as the assist gas (Figure 1; (paragraph [0027]).
Regarding claim 2, Amo further discloses wherein the urea water spraying nozzle (27) sprays the urea water toward a position in the exhaust passage (8, 10) downstream of a filter (17) disposed in the exhaust passage (8, 10) in an exhaust flow direction and upstream of a NOx selective reduction catalyst (18) disposed in the exhaust passage (8, 10) in the exhaust flow direction (Figure 1; paragraphs [0023] – [0025]), and wherein an assist gas intake port (40) of the assist gas supply passage (41) is disposed at a position in the exhaust passage (8, 10) downstream of the filter (17) in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction (Figure 1; paragraphs [0027] and [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (Japanese Patent Application Publication No. JP 2004-308549 A) in view of Ito (Japanese Patent Application Publication No. JP 2001-173431 A).

    PNG
    media_image2.png
    358
    504
    media_image2.png
    Greyscale

Regarding claim 1, Hirota discloses a reducing agent spraying device comprising a reducing agent spraying nozzle (24) that is configured to spray reducing agent into an exhaust passage (6) of an engine (Figure 6; paragraph [0032]); an assist gas spraying nozzle (nozzle) that is configured to spray an assist gas for promoting atomization of the reducing agent sprayed from the urea water spraying nozzle (24) by sucking the sprayed urea water and blowing the urea water into the exhaust passage (6) (Figure 6; paragraphs [0032] - [0034]); and an assist gas supply passage (passage) that is configured to supply the assist gas spraying nozzle (nozzle) with an exhaust gas passing through the exhaust passage (6) as the assist gas (Figure 6; paragraphs [0032] - [0034]).
Hirota discloses the claimed invention except for the reducing agent spraying device being a urea water spraying device that is configured to spray urea water into the exhaust passage.
Ito is directed to an exhaust aftertreatment system.  Ito specifically discloses a urea spraying nozzle and an assist gas spraying nozzle that is configured to spray an assist gas for promoting atomization of the reducing agent sprayed from the urea water spraying nozzle by sucking the sprayed urea water and blowing the urea water into the exhaust passage (2) (Figure 2; paragraphs [0042] – [0051]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirota such that the reducing agent spraying device is a urea water spraying device that is configured to spray urea water into the exhaust passage as taught by Ito, as both references and the claimed invention are directed to exhaust aftertreatment systems which include a reducing agent spraying nozzle and an assist gas spraying nozzle.  As disclosed by Ito, it is well known for an exhaust system with an SCR catalyst to include a urea spraying nozzle and an assist gas spraying nozzle that is configured to spray an assist gas for promoting atomization of the reducing agent sprayed from the urea water spraying nozzle by sucking the sprayed urea water and blowing the urea water into the exhaust passage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirota such that the reducing agent spraying device is a urea water spraying device that is configured to spray urea water into the exhaust passage as taught by Ito, as such a modification is merely changing the environment in which the device is Hirota is used to an exhaust system with an SCR catalyst such that the reducing agent spraying device of Hirota is used to introduce urea into an exhaust system upstream of an SCR catalyst.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Ito as applied to claim 1 above, and further in view of Amo.
Regarding claim 2, Hirota in view of Ito further discloses wherein the urea water spraying nozzle (24 of Hirota) sprays the urea water toward a position in the exhaust passage (6 of Hirota) upstream of a NOx selective reduction catalyst (3 of Ito) disposed in the exhaust passage (6 of Hirota) in the exhaust flow direction (Figure 6 of Hirota and Figure 2 of Ito).
Hirota in view of Ito discloses the claimed invention except for wherein the urea water spraying nozzle sprays the urea water toward a position in the exhaust passage downstream of a filter disposed in the exhaust passage in an exhaust flow direction, and wherein an assist gas intake port of the assist gas supply passage is disposed at a position in the exhaust passage downstream of the filter in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction.
Amo is directed to an exhaust aftertreatment system.  Amo specifically discloses wherein the urea water spraying nozzle (27) sprays the urea water toward a position in the exhaust passage (8, 10) downstream of a filter (17) disposed in the exhaust passage (8, 10) in an exhaust flow direction and upstream of a NOx selective reduction catalyst (18) disposed in the exhaust passage (8, 10) in the exhaust flow direction (Figure 1; paragraphs [0023] – [0025]), and wherein an assist gas intake port (40) of the assist gas supply passage (41) is disposed at a position in the exhaust passage (8, 10) downstream of the filter (17) in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction (Figure 1; paragraphs [0027] and [0042]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirota wherein the urea water spraying nozzle sprays the urea water toward a position in the exhaust passage downstream of a filter disposed in the exhaust passage in an exhaust flow direction, and wherein an assist gas intake port of the assist gas supply passage is disposed at a position in the exhaust passage downstream of the filter in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction as taught by Amo, as the references and the claimed invention are directed to exhaust aftertreatment systems which include a reducing agent spraying nozzle and an assist gas spraying nozzle.  As disclosed by Amo, it is well known for an exhaust system with an SCR catalyst to include wherein the urea water spraying nozzle sprays the urea water toward a position in the exhaust passage downstream of a filter disposed in the exhaust passage in an exhaust flow direction and upstream of a NOx selective reduction catalyst disposed in the exhaust passage in the exhaust flow direction, and wherein an assist gas intake port of the assist gas supply passage is disposed at a position in the exhaust passage downstream of the filter in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirota wherein the urea water spraying nozzle sprays the urea water toward a position in the exhaust passage downstream of a filter disposed in the exhaust passage in an exhaust flow direction, and wherein an assist gas intake port of the assist gas supply passage is disposed at a position in the exhaust passage downstream of the filter in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction as taught by Amo, as such a modification is merely providing a filter upstream of the SCR catalyst (which is well known in the art), and changing the location of the assist gas intake port of the assist gas supply passage to a position in the exhaust passage downstream of the filter in the exhaust flow direction and upstream of a position where the urea water is sprayed from the urea water spraying nozzle in the exhaust flow direction, and the results of such a modification would be predictable, namely improving the exhaust emissions control and improving the atomization of the urea water.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Ito as applied to claim 1 above, and further in view of Paterson (U.S. Patent Application Publication No. US 2009/012687 A1).

    PNG
    media_image3.png
    508
    806
    media_image3.png
    Greyscale

Regarding claim 3, Hirota discloses the claimed invention except for wherein the assist gas spraying nozzle includes a first portion disposed coaxially with the urea water spraying nozzle so as to surround a periphery of the urea water spraying nozzle.
Paterson is directed to a fuel nozzle for exhaust systems.  Paterson specifically discloses wherein the assist gas spraying nozzle includes a first portion (26) disposed coaxially with the urea water spraying nozzle (22) so as to surround a periphery of the urea water spraying nozzle (22) (Figure 2C; paragraphs [0020] – [0021]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirota wherein the assist gas spraying nozzle includes a first portion disposed coaxially with the urea water spraying nozzle so as to surround a periphery of the urea water spraying nozzle as taught by Paterson, as the references and the claimed invention are directed to exhaust aftertreatment systems which include a reducing agent spraying nozzle and an assist gas spraying nozzle.  As disclosed by Paterson, it is well known wherein the assist gas spraying nozzle includes a first portion disposed coaxially with the urea water spraying nozzle so as to surround a periphery of the urea water spraying nozzle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirota wherein the assist gas spraying nozzle includes a first portion disposed coaxially with the urea water spraying nozzle so as to surround a periphery of the urea water spraying nozzle as taught by Paterson, is merely the substitution of one urea injection nozzle and assist gas injection nozzle arrangement for another urea injection nozzle and assist gas injection nozzle arrangement, and the results of such a substitution would have been predictable, namely, providing for atomization of the urea.
Regarding claim 4, as best understood in view of the 112(b) issues noted above, Paterson further discloses wherein the assist gas spraying nozzle includes a second portion (second portion) communicating with the first portion (26) and bent approximately 90 degrees with respect to an axis of the first portion (26) (Figure 2C; paragraph [0021]).
Regarding claim 5, Paterson further discloses wherein a region at a distal end portion of the first portion (26) has a conical shape whose diameter decreases toward the distal end portion (Figure 2C, which shows that the distal end of the first portion has a conical shape which tapers towards the distal end portion).
Regarding claim 6, as best understood in view of the 112(b) issues noted above, Paterson further discloses wherein a distal end portion of the assist gas spraying nozzle is located at a distal end side of the assist gas spraying guzzle than a distal end portion of the urea water spraying nozzle (Figure 2C).

Conclusion
Accordingly, claims 1 – 6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746